EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Sonny Choi on January 27, 2021.

Regarding Specification, after Paragraph [0193] on Page 27 and before Claim 1 on Page 28, insert “What is claimed is:”

Regarding Claim 13, the claim is modified as follows:
13. (Currently Amended)  5The cleaning apparatus of claim 1, wherein 
the cleaner module comprises 
a cleaner body; 
a suction portion in contact with a surface to be cleaned; and 
an extension pipe connected to the suction portion and configured to guide air, which is 10suctioned through the suction portion, to the cleaner body, and 
the wireless cleaning mode comprises 
suction portion  and the extension pipe.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received May 21, 2019.  The Specification and Claim 13 were amended by Examiner’s Amendment to place Claims 1-15 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-15, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach a removable wireless cleaning module with the selective connection to a connection hose as 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



/Marc Carlson/
Primary Examiner, Art Unit 3723